     Case 2:20-cv-00084-PLM-MV ECF No. 4 filed 08/10/20 PageID.11 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 NORTHERN DIVISION
                                       ______

JOSHUA KALCHERT,

                     Plaintiff,                     Case No. 2:20-cv-84

v.                                                  Honorable Paul L. Maloney

UNKNOWN ROBIDEUAX et al.,

                     Defendant.
____________________________/

                                         JUDGMENT

              In accordance with the order issued this date:

              IT IS ORDERED that Plaintiff’s action is DISMISSED WITHOUT

PREJUDICE for lack of prosecution and failure to comply with the Court’s order.



Dated:    August 10, 2020                           /s/ Paul L. Maloney
                                                    Paul L. Maloney
                                                    United States District Judge
